Title: John Adams to Abigail Adams, 24 September 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      
       Sept. 24. 1782
      
     
     The Lyars Stick at nothing. The Paragraphs in the enclosed Paper, which respect me, are impudent Forgeries. So far from thinking that the French never meant to treat, I have been long of opinion that the English never meant to treat, and that the French, from the Sincerity of their Desire to treat, have given a too ready Attention to Maneuvres of the English which have been only insidious Hypocrisies. There have been many other Paragraphs in the London Papers respecting me, equally false, shameless and abominable—and probably will be many more.
     You see too, they begin to abuse G. Washington, more than they used to do, for his just Friendship to France.
     Billy Walter and the two Sparhawks have made themselves ridiculous enough, by their Attempts to propagate an Opinion, that the Massachusetts was wavering.
     It is a long time indeed, since We have any News from America. We have not yet learnd that you had any News of our Acknowledgment here, on the 19 of April, now more than five Months.
     Dont be too sanguine in your Expectations of Peace. I see no Probability of it, before 1784. We shall not find it, this Winter. The English will have another Campain, unless there should come from the East and West Indies, North America, and Gibraltar, better News for Us, and more disastrous for them, than I expect.
     There is nothing, but their Finances, which will dispose them to Peace, and I fancy, they will find Ways to get Money for one feeble Campain more. I call it feeble for such it must be, with all their Exertions.
     We read in the Gazettes of Motions in Poland, and upon the Frontiers of Turkey and Russia, but I dont see a Probability of a War breaking out. If there should, I dont see how it can hurt Us. The English however seem to flatter themselves with Hopes, that by persevering, they may give an Opportunity to Time to ripen into Existence, conjunctures, now only in Embrio. They talk of a different Posture of Things on the Continent, which may cutt out Work, for the Bourbon Family nearer home.
     These however are only the Ravings of the Refugees in Dissappointment and Despair. Such Conjunctures are to give Time to England to blott out the Navies of France and Spain, and after that bring America to Reason. How many Years will this require. And how are their Taxes to be paid and Supplies to be raised?
     In short if our Country men are Steady, the British Delusion cannot last much longer. If Americans go to playing Pranks, and furnishing their Ennemies in Europe, especially in England, especially the Refugees, with Arguments, and Hopes, it may be protracted some Years. The People of England is now so much awakened, the American War is so unpopular, and there is so strong a Party for Acknowledging our Independence without Conditions, that a little ill Success would turn the Scale. The Loss of Gibraltar, the Loss of Jamaica, the Loss of a naval Battle, any remarkable Disadvantage in the East Indies, the Loss of the Jamaica or Balic Fleet. The Difference between the State of the English and their Ennemies is this—any unfavourable Event would compleat their Discouragement and unite a Majority in an Acknowledgment of our Independence. Whereas many great Disasters would not induce their Ennemies to give it up.
    